-
                    ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeal of --                              )
                                               )
     Force 3, LLC f/k/a Force 3, Inc.          )      ASBCA No. 60386
                                               )
     Under Contract No. W912PQ-14-M-0105       )

     APPEARANCE FOR THE APPELLANT:                    Timothy B. Hyland, Esq.
                                                       Harris, St. Laurent and Chaudhry, LLP
                                                       Reston, VA


Ij   APPEARANCES FOR THE GOVERNMENT:                  Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Matthew A. Freeman, JA
                                                       Trial Attorney

                                   ORDER OF DISMISSAL

           The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
     docket with prejudice.

           Dated: 26 October 2016



                                                    TERRENCES.HARTMAN
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the
     Armed Services Board of Contract Appeals in ASBCA No. 60386, Appeal of Force 3,
     LLC f/k/a Force 3, Inc., rendered in conformance with the Board's Charter.

            Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                                                                               I